         4:19-mc-04001-SLD # 1         Page 1 of 1                                                E-FILED
                                                                   Tuesday, 26 March, 2019 08:33:49 AM
                                                                          Clerk, U.S. District Court, ILCD


                              United States District Court
                               Central District of Illinois
                                                                 Misc. File No. 19-mc-4001

In Re: Application for Exemption from the Electronic Public Access Fees by Ning
Zhang

This matter is before the Court upon the application and request by Ning Zhang for
exemption from the fees imposed by the Electronic Public Access fee schedule adopted
by the Judicial Conference of the United States Courts.

The Court finds that Ning Zhang, an individual researcher associated with an educational
institution, falls within the class of users listed in the fee schedule as being eligible for a
fee exemption. Additionally, Mr. Zhang has demonstrated that an exemption is necessary
in order to avoid unreasonable burdens and to promote public access to information.
Accordingly, Mr. Zhang shall be exempt from the payment of fees for access via PACER
to the electronic case files maintained in this court, to the extent such use is incurred in
the course of researching accounting information in patent litigation cases. Mr. Zhang
shall not be exempt from the payment of fees incurred in connection with other uses of
the PACER system in this court. Additionally, the following limitations apply:

I.     this fee exemption applies only to Mr. Zhang, PACER Account No. 5301810, and
       is valid only for the purposes stated above;
II.    this fee exemption applies only to the electronic case files of this court that are
       available through the PACER system;
III.   by accepting this exemption, Mr. Zhang agrees not to sell for profit any data
       obtained as a result of receiving this exemption;
IV.    Mr. Zhang is prohibited from transferring any data obtained as a result of
       receiving this exemption, including redistribution via internet-based databases;
V.     this exemption is valid February 25, 2019 to November 25, 2019.

This exemption may be revoked at the discretion of the Court at any time. A copy of this
Order shall be sent to the PACER Service Center.

Dated this 25th day of March, 2019.

                                                   S/Sara Darrow
                                                   _______________________________
                                                   Sara Darrow
                                                   U.S. District Judge
